Citation Nr: 9929910	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.







ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
from December 1985 to May 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
February 1999.


FINDINGS OF FACT

1.  The appellant served on active duty in the United States 
Army from December 1985 until May 1988, at which time she was 
involuntarily discharged under Paragraph 5-8, AR 635-200 for 
inability to perform prescribed duties due to parenthood.  
Her term of enlistment was for three years.

2.  She did not serve on active duty continuously for three 
years after June 30, 1985, nor was he discharged or released 
from active duty because of a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, for hardship, for convenience of the Government 
after completing 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. 
§§ 3011, 3018A, 3018B (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 21.7042, 21.7044, 21.7045 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence in this case indicates that the appellant served 
on active duty in the United States Army from December 1985 
until May 1988, at which time she was involuntarily 
discharged under Paragraph 5-8, AR 635-200 for inability to 
perform prescribed duties due to parenthood.  See Department 
of Defense (DD) Form 214, of record.  Her term of enlistment 
was for three years.

Evidence obtained as a result of the Board's February 1999 
remand disclosed that the appellant filed an application 
and/or appeal with the Army's Board of Correction of Military 
Records (BCMR) in December 1995.  In her application to the 
BCMR, she argued that she was improperly discharged under AR 
635-200, Chapter 5 on the grounds that she meant to file for 
a voluntary hardship discharge under Chapter 6 of AR 635-200.  
The appellant asserted that she did not do so on account of 
bad advice from a legal specialist and because of her own 
ignorance of the differences between Chapter 5 and Chapter 6 
discharges.  Notwithstanding her arguments, her application 
was denied by decision of the BCMR in April 1997 on the 
grounds that she failed to timely file her application.  A 
copy of the BCMR's decision is of record.  Hence, for 
purposes of this appeal, the appellant's discharge remains 
unchanged and VA is bound to adjudicate her claim for Chapter 
30 benefits in light of her current discharge status.  See 
Duro v. Derwinski, 2 Vet. App. 530 (1992) (VA bound by the 
service department's classification of claimant's military 
discharge).

According to the law, service eligibility requirements for 
entitlement to Chapter 30 educational assistance specify 
that, after June 30, 1985, an individual must first become a 
member of the Armed Forces or first enter on active duty as a 
member of the Armed Forces and serve for at least three years 
of continuous active duty in the Armed Forces, in the event 
that the individual's initial obligated period of active duty 
is for at least three years, or have served at least two 
years of continuous active duty in the case of an individual 
whose initial period of active duty is less than three years, 
or must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011(a)(1)(A) (West 1991); 38 
C.F.R. § 21.7042(a) (1999).

Such prescribed circumstances require that an individual be 
discharged after June 30, 1985, for one of the following 
reasons: for a service-connected disability; for a medical 
condition preexisting service and determined not to be 
service connected; for hardship; for a physical or mental 
disorder not characterized as a disability and not the result 
of the individual's own willful misconduct but interfering 
with his performance of duty; for the convenience of the 
Government, in the case of an individual who completed not 
less than 20 months of continuous active duty if the initial 
obligated period of active duty of the individual is less 
than three years, or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active service of the 
individual was at least three years; or, involuntarily for 
the convenience of the Government as a result of a reduction 
in force.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).

Further, educational assistance benefits under Chapter 30, 
title 38, United States Code may be available to an 
individual who, as of December 31, 1989, was eligible for 
Chapter 34 education benefits and was on active duty at any 
time between October 19, 1984, to July 1, 1985, if that 
individual either: 1) serves at least three years of 
continuous active duty in the Armed Forces after June 30, 
1985; or 2) is discharged or released from active duty after 
June 30, 1985, for (a) a service-connected disability, a 
medical condition which preexisted service, hardship, or a 
physical or mental condition that was not characterized as a 
disability; (b) the convenience of the Government, if the 
individual completed not less than 30 months continuous 
active duty after that date; or (c) involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

Notwithstanding any other provision of law, eligibility for 
Chapter 30 educational assistance may also be established for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria under 38 U.S.C.A. § 3018A.  Finally, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. 
§ 3018B; 38 C.F.R. § 21.7045.

After reviewing the facts of this case in light of the 
applicable laws and regulations cited above, the Board is 
unable to find a basis for entitlement to Chapter 30 
benefits.   Because of her involuntary discharge in May 1988, 
she did not serve on active duty continuously for three years 
after June 30, 1985, nor was she discharged or released from 
active duty because of a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, for hardship, for convenience of the Government 
after completing 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042(a).

Further, even assuming that the appellant had remaining 
Chapter 34 entitlement as of December 1989; she was 
discharged from service in May 1988, and thus cannot meet the 
Chapter 34 to 30 conversion requirements of 38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a) regarding active 
service or discharge after June 30, 1985 for the same reasons 
as those listed above for section 21.4042(a).  Moreover, the 
Board notes that the termination date for Chapter 34 
educational assistance benefits for all veterans under that 
chapter was December 31, 1989.  38 U.S.C.A. § 3462(e).

Additionally, as the appellant's involuntary discharge 
occurred prior to February 2, 1991, and there is no evidence 
of record that she was separated from service under voluntary 
separation incentives as those terms are defined by statute, 
eligibility for Chapter 30 benefits is not available under 38 
U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. § 21.7045.

The appellant's meritorious and honorable military service in 
the U. S. Army is acknowledged and appreciated; however, the 
Board is not free to ignore or make exceptions to laws passed 
by Congress.  38 U.S.C.A. § 7104 (West 1991).  In this 
instance, the applicable law is specific as to the criteria 
for the benefits sought on appeal.  Accordingly, as the 
statutory and regulatory criteria necessary to establish 
entitlement to educational assistance benefits under Chapter 
30 have not been met, there is no legal basis for a grant of 
those benefits, and the appellant's claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim should be denied on the basis 
of the absence of legal merit).


ORDER

Basic eligibility for Chapter 30 educational assistance 
benefits is not established and therefore, the appeal is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

